Citation Nr: 1713152	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to May 8, 2014, for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.R. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to February 1977 and from May 1977 to March 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

In May 2016, the Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (CAVC), which issued a Joint Motion for Partial Remand (JMR) in October 2016 that vacated, in part, the Board decision and remanded the case to the Board.


FINDING OF FACT

Prior to May 8, 2014, the Veteran's hepatitis C was productive of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

CONCLUSION OF LAW

Prior to May 8, 2014, the criteria for an evaluation of 40 percent, but not greater, for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to an increased evaluation for her service connected Hepatitis C disability.  Specifically, she states that her symptoms have increased in severity and her overall health has diminished.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the appeal is characterized by two stages.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an August 2008 rating decision, the RO granted service connection for hepatitis C and assigned a 10 percent evaluation under Diagnostic Code 7354, effective February 19, 2008.  In March 2011, the Veteran filed a claim for an increased evaluation for her hepatitis C.  In a January 2012 rating decision, the RO granted a 20 percent evaluation for the Veteran's hepatitis C under Diagnostic Code 7354.

Diagnostic Code 7354 provides ratings for signs and symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection.  

Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  

Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

In October 2011, the Veteran underwent a VA examination to determine the severity of her hepatitis C.  The Veteran reported a worsening of her symptomatic nausea and vomiting and a development of diffuse arthralgias and pain.  The VA examiner reported that the Veteran experienced daily fatigue, malaise, nausea, vomiting, arthralgia, and right upper quadrant pain.  The Veteran had incapacitating episodes, which lasted at least two weeks but less than four weeks over the past twelve months due to her hepatitis C. 

The basis for the Veteran's assertion that she is entitled to a rating in excess of 20 percent prior to May 8, 2014 is that there is evidence of weight loss, which would perhaps more closely approximate the next higher evaluation.  

After a careful review of the evidence, it is noted that on December 10, 2009 the Veteran presented for a VA examination in relation to her claim for an increased evaluation.  She told the examiner that she noticed a significant amount of weight loss in the previous six months.  It was noted by the examiner that she was 151 pounds.  At the end of the examination she was diagnosed with Hepatitis C, with normal liver function.  Additional treatment notes that recorded her weight note the following: December 30, 2009 her weight was 184.10; November 16, 2009 her weight was 167.00; November 9, 2009 her weight was 173.00; October 19, 2009 her weight was 180.20; September 15, 2009 her weight was 180.20; April 30, 2009 her weight was 197.90; and April 6, 2009 her weight was 189.80.  

The Board finds that there is sufficient evidence of record to show that the during 2009 and 2010 the Veteran's weight was fluctuating and serves as evidence for entitlement to a 40 percent rating for hepatitis C prior to May 8, 2014.  Prior to the Veteran's liver transplant on May 8, 2014, her hepatitis C was manifested by daily fatigue, malaise, nausea, vomiting, arthralgia, and right upper quadrant pain, as well as minor weight loss.  The Veteran had incapacitating episodes, which lasted at least two weeks but less than four weeks over the past twelve months due to her hepatitis C.  This symptomatology more closes approximates the criteria for a 40 percent evaluation, which contemplates daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

The Veteran's is not entitled to the next higher of 60 percent because her symptoms do not more closely approximate the criteria for that evaluation.  For instance, there is no evidence of substantial weight loss (or other indication of malnutrition) or incapacitating episodes having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  

Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  In this case, the RO granted SMC effective July 31, 2013.

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Agency of Original Jurisdiction (AOJ) or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's hepatitis C fully address her symptoms, to include, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd v. Brown, 9 Vet. App. 88 (1996). 

Additionally, she has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board finds that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is not raised by the record as the Veteran has been in receipt of a 100 percent evaluation for her mood disorder for the entire appeal period.



Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letters dated July 2011 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate her claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).   

The Veteran was provided VA examinations in October 2011 and December 2009 which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An evaluation of 40 percent, but not greater, prior to May 8, 2014, for hepatitis C is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


